WR-86,973-03
                                                                COURT OF CRIMINAL APPEALS
                                                                                AUSTIN, TEXAS
                                                                 Transmitted 10/10/2017 9:27 AM
                                                                   Accepted 10/10/2017 1:10 PM
             Court of Criminal Appeals Cause No. WR-86,973-03              DEANA WILLIAMSON
                                                                                         CLERK

                                                                  RECEIVED
                              IN THE                       COURT OF CRIMINAL APPEALS
                    COURT OF CRIMINAL APPEALS                    10/10/2017
                                                            DEANA WILLIAMSON, CLERK
                            OF TEXAS




                              EX PARTE
                            ADAM REPOSA,
                             APPLICANT


                   On a Judgement of Criminal Contempt
                    in cause number C-1-CR-17-100018
                      in the County Court at Law No. 5
                           of Travis County, Texas



 APPLICANT'S RESPONSE TO STATE’S FIRST AMENDED RESPONSE
OPPOSING EMERGENCY MOTION FOR STAY AND/OR MOTION FOR
   BOND PENDING THE FILING OF WRIT OF HABEAS CORPUS

                              Submitted by:
                             Carissa L. Beene
                             SBN: 24071967
                        215 W. University Avenue
                         Georgetown, TX 78626
                              512-850-0555
                           512-354-7416 (fax)
                          cbeene@defendtx.com
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

       COMES NOW, Adam Reposa, Applicant, by and through Carissa L. Beene, his attorney

of record, and files this Applicant's Emergency Motion for Stay and/or Motion for Bond Pending

the Filing of Writ of Habeas Corpus, and would respectfully show the Court the following:

                                              I.

  1. State contends this court has no jurisdiction to grant bond pending the filing of a Writ of

      Habeas Corpus. The motion filed by Applicant is the same mechanism used and granted

      by this court in Cause no. AP-69,745-01.

  2. Applicant is currently being detained in solitary confinement at the Travis County jail.

      Applicant was placed in deplorable conditions without running water. On October 9, 2017,

      Attorneys for Applicant were forced to speak to Applicant through a closed door.

      Applicant has been segregated since being booked in on October 6, 2017.

  3. Applicant, Adam Reposa, an Attorney, was never given a bond during the course of the

      contempt proceedings pursuant to TEX. GOV’T CODE sec. 21.002(d).

  4. Applicant maintains that the procedure for this contempt proceeding, from its inception

      with the filing of a charging instrument entitled “Allegations of Contempt” by Hon. Nancy

      Hohengarten through the unified trial on the merits where Applicant’s right to a jury were

      denied, do not comport with Due Process.

  5. On September 20, 2017, Hon. Paul Davis filed an Order committing Applicant to six

      months incarceration at the Travis County jail on each of the five allegations. The

      sentence was to be served day-for-day. Applicant was not sentenced in open court in

      compliance with TEX. CRIM. PRO. Art. 41.12 nor able to exercise his right to give reasons

      to prevent sentence and object to sentence. See TEX. CRIM. PRO. Art. 42.07.
  6. October 2, 2017, hearing on Motion to Release on Personal Recognizance Bond or

      Alternatively Reasonable Appeal Bond in front of Hon. Paul Davis. Applicant appeared

      through counsel. Procedures for obtaining bond in Travis County are commonly achieved

      ex parte without the defendant present; only in rare circumstances is a formal hearing held

      with all parties present. Applicant requested a ruling based on submitted filings. Hon. Paul

      Davis denied all bond reasoning that he did not have the authority to grant bond.

  7. October 2, 2017, Applicant filed a Motion for Leave to file Writ of Habeas Corpus in the

      368th District Court of Williamson County. Hon. Rick Kennon granted the motion and

      signed a personal recognizance bond. The bond has not been honored.

  8. October 3, 2017, Motion for Rehearing on Pre-Trial Application for Writ of Habeas

      Corpus. Applicant appeared through counsel. Applicant’s presence was not required.

  9. October 4, 2017, Hon. Tamera Needles, Presiding Judge of the 427th District Court called

      Attorney for Applicant and Travis County District Attorneys Keith Henneke and Don

      Clemmer in to her court to discuss the issue of bond. This was not a set hearing nor was

      Applicant’s presence requested. Hon. Tamera Needles informed all parties that she would

      sign a bond if/when Applicant was in custody.

  10. October 7, 2017, an attorney approached Hon. Tamera Needles to sign a bond for

      Applicant, who was then in custody. Hon. Tamera Needles granted a bond, the state

      having been previously heard. The bond has not been honored.

       The Hon. Rick Kennon of the 368th District Court of Williamson County and Hon.

Tamera Needles of the 427th District Court of Travis County have considered all of the facts and

decided to grant Applicant bond. The grant of bond is binding and is not being followed by the

Travis County Sheriff’s Office. Consequently, Applicant is currently being detained unlawfully
and in solitary confinement.

        Therefore, in order to maintain the status quo ante and to ensure that Applicant's request

for relief is not rendered moot, Applicant respectfully requests that this Court, as it sees fit, either

stay the execution of the judgment of contempt, set a bond for Mr. Reposa, or both pending the

outcome of the writ proceedings. In the event that this Court sets a bond, Applicant also requests

that this Court grant him release on personal bond, as an officer of the court, with promise to

appear at all court proceedings. In the event that Applicant is not successful in ultimately

obtaining relief, there will be time enough to serve his sentence at a later date.

        WHEREFORE, PREMISES CONSIDERED, Applicant respectfully moves this court to

stay the judgment of contempt in the court below and/or set a bond, and to grant personal bond

pending future habeas proceedings.

                                                Respectfully submitted,



                                                ____________________________________
                                                Carissa Beene
                                                Attorney for Applicant
                                                SBN: 24071967
                                                215 W. University Ave.
                                                Georgetown, TX 78626

                                  CERTIFICATE OF SERVICE
This is to certify that a true and correct copy of the foregoing Applicant’s Response to State’s
First Amended Response Opposing Emergency Motion for Stay and/or Motion for Bond pending
the filing of Writ of Habeas Corpus was served upon the attorney for the State on October 10,
2017.



____________________________________
Carissa Beene